DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group VI, claims 31-33, in the reply filed on 2/8/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of all currently pending claims would not pose an undue burden on the Examiner.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-4 of the previous Office Action.
Therefore, given that the Examiner has properly established that Groups I-VII lack unity as set forth in pages 3-4 of the Office Action mailed 1/4/22, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 31 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 33, The term “substantially” in claim 31 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al (March, 2016, cited on the 3/2/2020 IDS).
Fan teaches controlled exfoliation of MoS2 Crystals into Trilayer Nanosheets. 
Fan, pages 5148, teaches the dried pre-intercalated samples or bulk MoS2 crystals were exfoliated by sonication in an ethanol (45%)/water solution with a horn sonicator, followed by centrifugation to remove the remaining unexfoliated crystals. The optimized procedure for the preparation of trilayer MoS2 was 150 mg of dried Li0.1MoS2 and 10 mL of ethanol/water loaded in a 20 mL vial, followed by sonication (40% × 700 W) for 2 h; the raw dispersion was centrifuged at 6000 rpm (3820g) for 30 min, and the top 2/3 of the supernatant was collected. For the UV−vis analysis, the raw dispersion (∼10 mL) after sonication was divided into equal portions for centrifugation at different speeds in order to provide parallel results for comparison. 
The top 2/3 of the supernatant as taught by Fan reads on a composition comprising a few layered nanomaterial comprising few layer nanosheets of the nanomaterial, where n is 3 and a deoxygenated medium comprising ethanol and water, the nanomaterial is MoS2 which is a transition metal dichalcogenide as claimed in claim 31. 

Regarding claim 32, Fan teaches MoS2. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (June 2016) in view of Hersam et al (9221064). 
Yuan teaches high efficiency shear exfoliation for producing high quality, few layered MoS2 nanosheets in a green ethanol/water system. 
Yuan, page 82764, teaches MoS2 powders were dispersed in ethanol aqueous solution to form 500 mL MoS2 dispersion. After that, such dispersion was further treated by 1 h of turbulence which was generated by a four rotating blade Silverson Laboratory Mixer with a rotating speed of 10,000 rpm. To avoid the influence of temperature, the ice bath was used among the exfoliation process and the temperature of dispersions was controlled at about 15oC. This process was recycled for certain times (1–10) to investigate its influence on the morphology and productivity of the MoS2 nanosheets. The dispersion was settled aside for a period of time before centrifugal separation, which could reduce plenty of centrifugal work and greatly improve the product quality and production efficiency. Following this, the upper dispersion was centrifuged at 1500 
The top two-thirds of supernatant liquid collected to obtain MoS2 dispersion as taught by Yuan reads on a composition comprising a few layered nanomaterial comprising few layer nanosheets of the nanomaterial, and a deoxygenated medium comprising ethanol and water, the nanomaterial is MoS2 which is a transition metal dichalcogenide as claimed in claim 31.
Although Yuan teaches a few layered MoS2 nanosheet dispersion, Yuan does not teach how many layers are in the few layered nanosheet. 
Hersam teaches sorting two dimensional nanomaterials by thickness. 
Hersam, col. 7, teaches as used herein, a “planar nanomaterial” or a “two-dimensional nanomaterial” refers to a planar structure having a thickness on the order of nanometers, generally 100 nm or less, for example, less than about 50 nm, usually less than about 10 nm, and in some embodiments, less than about 5 nm thick. The thickness of the present planar nanomaterials can be measured in terms of the number of atomic or molecular layers, and can have one to about 50 atomic or molecular layers. For example, the planar nanomaterials of the present teachings can include monolayer nanomaterials, that is, nanomaterials consisting of a single atomic or molecular layer; bilayer nanomaterials, that is nanomaterials consisting of two atomic or molecular layers; trilayer nanomaterials, that is nanomaterials consisting of three atomic or molecular layers; and few-layer nanomaterials, which refer to planar nanomaterials consisting of four to about ten atomic or molecular layers.
four to about ten atomic or molecular layers.

Regarding claim 32, Yuan teaches MoS2. 

Regarding claim 33, the top two-thirds of supernatant liquid collected to obtain MoS2 dispersion as taught by Yuan is substantially absent of a surfactant as claimed in claim 33. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US8852444 teaches the present teachings can be practiced on various elemental or molecular nanomaterials including those composed of carbon, BN, transition metal dichalcogenides such as WS2 and MoS2, and the high temperature superconductor Bi2Sr2CaCu2Ox. In various embodiments, the present planar nanomaterials can include graphene nanomaterials. As used herein, "graphene nanomaterials" include n-layer graphene nanomaterials, wherein n is an integer in the range of 1 to 10, and specifically include monolayer graphene (n=1), bilayer graphene (n=2), trilayer graphene (n=3), and few-layer graphene (n=4-10) nanomaterials.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/22/22